Citation Nr: 0333251	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda R. Blackmon, Counsel


REMAND

On April 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's report of an 
audiogram performed on May 8, 2001, at 
the VA Medical Center in Dallas, Texas.  
Also request any medical records for 
treatment for bilateral hearing loss 
and tinnitus during the period from May 
2001 to the present.

2.  Send the claims folder to the 
Dallas VA Medical Center for review by 
James R. Fancher, M.D., who examined 
the veteran on May 8, 2001.  The 
examiner must annotate the report that 
the claims file was in fact made 
available for review.  Ask Dr. Fancher 
to review the claims file and to 
furnish a supplemental opinion.  All 
findings should be reported in detail 
and he should give a complete rationale 
for all opinions offered.  The 
determination as to whether an 
additional examination is necessary is 
left to Dr. Fancher.

3.  Include the following information 
in the request:  The record shows that 
the veteran served in a combat zone for 
approximately 21 days as a rifleman and 
machine gunner.  He claims that during 
this period he was exposed to incoming 
mortar fire.  In addition to the claim 
that his current hearing loss is 
related to otitis media during service, 
the veteran claims that exposure to 
acoustic trauma during combat has 
caused his current hearing loss.

Your statement in the May 8, 2001 
opinion that "Most of his hearing loss 
and tinnitus is age related 
(presbycusis)" implies that some of his 
hearing loss and tinnitus is related to 
other causes.

4.  Ask the examiner to address the 
following questions:  1) Is the 
veteran's hearing loss as shown by his 
audiogram consistent with (a) 
presbycusis, (b) noise induced hearing 
loss, (c) or hearing loss from some 
other cause?  2) If his hearing loss is 
consistent with noise induced hearing 
loss and hearing loss from some other 
cause, what is the likelihood that it 
is due to noise exposure?  3) If the 
veteran's hearing loss is as likely as 
not noise induced, in view of his 
reported in-service noise exposure, is 
it as likely as not that the hearing 
loss was caused by in-service noise 
exposure?

5.  The examiner should also note 
whether the veteran has tinnitus and 
its likely cause if ascertainable.

6.  If Dr. Fancher is no longer 
available, forward this request for a 
supplemental opinion (with the deferred 
examination option) to a second doctor 
specializing in ear diseases. 		

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





